                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:13-000193

BRIAN M. SMITH


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On May 23, 2019, the United States of America appeared

by Andrew Tessman, Assistant United States Attorney, and the

defendant, Brian M. Smith, appeared in person and by his

counsel, John Carr,   for a hearing on the petition seeking

revocation of supervised release and amendment thereto

submitted by United States Probation Officer Dylan Shaffer.

The defendant commenced a three-year term of supervised release

in this action on August 25, 2017, as more fully set forth in

the Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on May 5, 2014.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) on December 17, 2018, the defendant drove while

his license was suspended or revoked, without vehicle insurance,

and without vehicle registration; (2) the defendant tested

positive for the use of methamphetamine and amphetamine on

February 22, March 9, December 7 and 13, 2018; (3) the defendant

failed to maintain employment from December 2017 until the

filing of the petition; (4) the defendant failed to advise as to

the change of his residence on and after December 8, 2017; (5)

the defendant failed to participate as directed in the intensive

outpatient substance abuse treatment program on the thirteen

occasions set forth in the petition from October 11 to December

2018; (6) the defendant failed to attend his individual

substance abuse counseling session for the months of November

2018 and January 2019; (7) the defendant failed to provide a

urine specimen as directed by the probation officer on the dates

of February 23, March 29, June 20, August 22, October 19,

November 20, December 17 and 26, 2018, January 10, 15, and 21,

2019; and (8) the defendant gave a false identification of his

name to a law enforcement officer on May 1, 2019, using the name
                                  2
of Travis Fuller; all as admitted by the defendant on the record

of the hearing and all as set forth in the petition on

supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

NINE (9) MONTHS, to be followed by a term of twenty-five (25)

months of supervised release upon the same terms and conditions

as heretofore and the special condition that he participate in a

nine to twelve month program at Recovery Point of West Virginia,

where he shall follow the rules and regulations of the facility
                                 3
and successfully complete the program and participate in

substance abuse counseling and treatment as directed by the

program and the probation officer, and that he submit to

frequent, random urine screens as directed by the probation

officer.   The defendant shall travel directly from his place of

incarceration, without interruption, to the Recovery Point

program.   It is understood that the defendant’s father is

available to transport him.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                     DATED:   May 24, 2019




                                 4
